Citation Nr: 1434630	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left knee degenerative joint disease.

2.  Entitlement to a separate compensable rating for left knee laxity prior to November 21, 2013, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a noncompensable (0 percent) rating for left knee degenerative joint disease.

The Veteran testified at a Board videoconference hearing in November 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  The matter was then remanded by the Board in October 2013 for additional development.

Following that development, in January 2014, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for left knee laxity effective from November 21, 2013.  Therefore, the issues have been recharacterized as above.

This appeal has been processed through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to November 21, 2013, left knee degenerative joint disease was not manifested by any limited motion; from November 21, 2013, left knee degenerative joint disease resulted in flexion of 135 degrees.

2.  Prior to December 23, 2011, there was no instability in the left knee; as of December 23, 2011, the Veteran was prescribed a brace for joint stabilization, and subsequent examination findings showed between 0 and 5 millimeters of anterior, posterior, and medial-lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left knee degenerative joint disease have been met only from November 21, 2013.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for a 10 percent rating for left knee laxity have been met only from December 23, 2011; the criteria for a 20 percent rating have not been met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his left knee condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is currently assigned a 0 percent rating under Diagnostic Code (DC) 5010 for degenerative joint disease, and a 10 percent rating under DC 5257 for left knee laxity as of November 21, 2013.

Initially, the Board notes that several DCs are not applicable to the Veteran's disability, including DC 5256 (ankylosis of the knee), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  That is, the evidence simply does not reflect findings or a history consistent with any of these conditions.

DCs 5260 and 5261 address the limitation of flexion and extension, respectively.  A compensable rating is warranted under DC 5260 when flexion is limited to 45 degrees, or under DC 5261 when extension is limited to 10 degrees.  38 C.F.R. § 4.71a.  However, the Veteran manifested full extension and at least 135 degrees of flexion throughout the appeal period, even when accounting for factors such as painful motion and repetitive testing.  See October 2009 VA examination; November 2010 VA examination, November 2013 VA examination.  Notably, the October 2009 examination noted grinding in the knee.  However, as discussed herein, there is no indication that this resulted in any functional loss, and range of motion during that examination was noted to be without pain.  Therefore, compensable ratings under these DCs are not warranted.

DC 5010 is governed by DC 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  However, in cases such as this, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note (1) in Diagnostic Code 5003 indicates that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

Here, the Veteran did not have any limited motion prior to November 21, 2013.  Examinations from October 2009 and November 2010 reflect range of motion in the left knee from 0 degrees extension to 140 degrees flexion, without pain or additional limitation following repetitive testing.  This is considered normal range of motion of the knee.  See 38 C.F.R. § 4.71, Plate II.  Therefore, a 10 percent under DC 5010 based on limitation of motion is not appropriate.  Although DC 5010 provides for ratings in the absence of limitation of motion, such ratings are only applicable when two or more major joints are implicated.  The knee is a major joint.  38 C.F.R. § 4.45(f).  Because only the left knee is at issue, two major joints are not implicated.

However, as of November 21, 2013, the day of the most recent VA examination, a 10 percent rating under DC 5010 is warranted.  As of this date, the Veteran had only 135 degrees of flexion in the left knee, which represents some limited motion.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  While the Veteran reported a history of effusions and swelling during his October 2009 examination, he also denied any locking.  There was also no meniscal abnormality noted during the examination.  In November 2010, the Veteran reported that his knee locked once per year.  A December 2010 x-ray revealed no effusion.  While the Veteran testified in November 2011 that he experienced swelling in the knee, there are no other reports of locking of the knee in the Veteran's treatment records or subsequent examination.  In sum, while there is some evidence of effusions in the knee, the evidence does not establish frequent episodes of locking and effusion which would warrant a rating under DC 5258.

Finally, the Veteran was assigned a 10 percent rating as of November 21, 2013, under DC 5257, which addresses recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  These descriptive words of slight, moderate, and severe are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Prior to December 23, 2011, a rating under DC 5257 is not warranted.  The October 2009 and November 2010 examinations reflect no complaints or objective findings of instability, and there is no other indication of instability or subluxation in the available treatment records.  The Veteran testified that his knee had given way, but only about twice in the past six months, which does not rise to a compensable level of "slight" impairment.  However, as of December 23, 2011, a 10 percent rating is appropriate.  On that date, the Veteran was prescribed a knee sleeve with patella stabilizer.  Treatment records indicate that the functional goal of the device was joint stabilization, and therefore a 10 percent rating for slight impairment is appropriate from that date.

A higher 20 percent rating under DC 5257 is not warranted, however.  The December 23, 2011, records do not reflect any objective findings of instability.  The subsequent November 2013 VA examination noted that the Veteran had between 0 and 5 millimeters of anterior, posterior, and medial-lateral instability in the knee, which represents the smallest amount of instability beyond normal findings.  Therefore, a "moderate" level of instability has not been demonstrated.

In sum, a 10 percent rating is warranted under DC 5010 as of November 21, 2013, and a 10 percent rating is warranted under DC 5257 as of December 23, 2011.  Based upon the evidence in this case, the exact onset of the Veteran's symptoms and levels of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for 10 percent rating under DC 5010 is November 21, 2013, the date of the VA examination.  The earliest that that it can be factually ascertained that he met the criteria for 10 percent rating under DC 5257 is December 23, 2011, the date he was prescribed his knee sleeve.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee degenerative joint disease and laxity with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's pain, instability, and limited range of motion are all expressly contemplated by the rating schedule.  There is no indication that his condition results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's left knee condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran denied missing any work during the October 2009 examination.  The November 2010 examination noted that there were no effects on the Veteran's usual occupation.  The November 2013 examination noted that pain affected the Veteran's ability to work.  However, some occupational and earning impairment is inherent in the assigned ratings.  38 C.F.R. § 4.1.  There is no indication that the Veteran's knee condition results in excessive absences or other interference with employment above and beyond that which is already contemplated by the two 10 percent ratings assigned to the knee.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A compensable rating for left knee degenerative joint disease is denied prior to November 21, 2013.

A 10 percent rating for left knee degenerative joint disease is granted from November 21, 2013.

A separate 10 percent rating for left knee laxity is granted from December 23, 2011.

A rating higher than 10 percent for left knee laxity is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


